NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                               Submitted September 20, 2018* 
                                 Decided October 10, 2018 
                                               
                                           Before 
 
                        ILANA DIAMOND ROVNER, Circuit Judge 
                         
                        MICHAEL B. BRENNAN, Circuit Judge 
                         
                        AMY J. ST. EVE, Circuit Judge 
 
No. 18‐1845 
 
ERIC ERICSON,                                       Appeal from the United States District 
      Plaintiff‐Appellant,                          Court for the Northern District of Illinois, 
                                                    Western Division. 
                                                     
      v.                                            No. 17 C 50204 
                                                     
PHILLIP C. FRANKENBERRY, et al.,                    Frederick J. Kapala, 
      Defendants‐Appellees.                         Judge. 
                                                 

                                          O R D E R  

            While Eric Ericson, a pilot, was sleeping in an airport pilot’s lounge at night, two 
men shook him awake. The men, unknown to Ericson, were police officers. After 
Ericson refused their repeated requests that he identify himself, the officers arrested 
him. In this suit, Ericson primarily contends that the officers arrested and searched him 
in violation of the Fourth Amendment. The district court dismissed his complaint for 
                                                 
* We have agreed to decide this case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 18‐1845                                                                           Page 2 
 
failure to state a claim. We affirm because, based on Ericson’s allegations, when the 
officers arrested and searched him they had probable cause to believe that he had 
committed a crime. 
         
        We take the following well‐pleaded facts as true and construe all reasonable 
inferences in Ericson’s favor. See Nischan v. Stratosphere Quality, LLC, 865 F.3d 922, 928 
(7th Cir. 2017). At 4:30 a.m. one night in July 2015, Ericson was sleeping in the pilot’s 
lounge, which is always open, at the Rochelle Municipal Airport in Ogle County, 
Illinois. A man walked into the lounge, awakened Ericson, and asked that Ericson 
provide identification. Ericson refused to answer because the man did not identify 
himself. Unknown to Ericson, he was Phillip Frankenberry, a police officer employed by 
the City of Rochelle. Another unidentified man then entered the lounge and blocked the 
exit. Ericson would later learn that this second man was Aaron Rodabaugh, also a 
police officer. Both men repeatedly told Ericson to identify himself, but Ericson 
remained defiantly silent. They ultimately arrested Ericson on charges that he resisted 
and obstructed one “known to the person to be a peace officer,” 720 ILCS 5/31‐1(a), and 
searched his belongings. They then transported him to jail, where a sheriff’s deputy 
detained him based on the arrest until he was bonded out the next day. State 
prosecutors charged him with both obstructing and resisting a police officer. They later 
voluntarily dropped the obstruction charge, and the judge granted Ericson’s motion to 
dismiss the other. 
         
        Ericson responded with this suit. Three sets of claims are at issue on appeal. First, 
he pursues Fourth Amendment claims against the two officers for arresting and 
searching him unreasonably. Second, Ericson brings a malicious‐prosecution claim 
against the assistant state’s attorneys who prosecuted him. Finally, he brings a claim 
against a sheriff’s deputy for unreasonably detaining him.  
         
        The district court granted the defendants’ motion to dismiss the suit. On the first 
claim, the officers conceded that Ericson had plausibly alleged that they lacked probable 
cause to arrest him for resisting or obstructing one known to Ericson to be a police 
officer. Nonetheless, they continued, and the court agreed, the arrest was valid anyway 
because they had probable cause to believe that Ericson was violating another law—an 
anti‐loitering ordinance, ROCHELLE, ILL., MUNICIPAL CODE § 18‐169 (2013). On the second 
claim, the assistant state’s attorneys successfully argued that they were entitled to 
absolute prosecutorial immunity. Finally, the claim against the sheriff’s deputy failed 
because, the court explained, probable cause justified the one‐day detention.    
         
No. 18‐1845                                                                             Page 3 
 
         Ericson’s main argument on appeal is that the district court erred in determining 
that probable cause supported the arrest, search, and jailing. As they did in the district 
court, the arresting officers concede that, based on Ericson’s allegation that they did not 
tell him that they were police officers, they lacked probable cause to arrest him for 
resisting or obstructing a police officer. They observe, however, that his arrest is 
nonetheless valid if a reasonable officer would have had probable cause to arrest him 
for a different crime. See Whren v. United States, 517 U.S. 806, 819 (1996); Holmes v. Vill. of 
Hoffman Estate, 511 F.3d 673, 682 (7th Cir. 2007). Moreover, they maintain that they had 
probable cause to arrest Ericson for violating the municipal ordinance against loitering.  
          
         We agree with the officers that they had probable cause to believe that Ericson 
had violated the anti‐loitering ordinance. That ordinance prohibits remaining in the 
airport “in an area for no obvious reason.” ROCHELLE, ILL., MUNICIPAL CODE §§ 18‐169, 
18‐37 (2013). Ericson argues on appeal that he was there “for the very obvious reason 
[of] what anyone does at 4:30 a.m.” in the pilot’s lounge: sleep. According to his 
complaint, however, that reason was not obvious to the officers, and probable cause is 
assessed from the perspective of the arresting officer, not the arrestee. See Gonzalez v. 
City of Elgin, 578 F.3d 526, 537 (7th Cir. 2009). When the officers repeatedly asked 
Ericson to identify himself, he defiantly remained silent. He did not tell them who he 
was or that he was a pilot. Although the officers allegedly saw him sleeping, once 
Ericson refused their reasonable request that he identify himself, and he rebuffed all 
efforts at conversation, the officers could have reasonably concluded that he had “no 
obvious reason” for remaining there. So probable cause supported the arrest. (Ericson’s 
alternative argument—that the ordinance is unconstitutional under City of Chicago v. 
Morales, 527 U.S. 41 (1999)—is forfeited because he did not argue this point to the 
district court. See G & S Holdings LLC v. Contʹl Cas. Co., 697 F.3d 534, 538 (7th Cir. 2012)). 
          
         Next, Ericson unpersuasively challenges the dismissal of his claim against the 
prosecutors for malicious prosecution. He contends that the assistant state’s attorneys 
“tried to charge a crime” that Ericson “never committed,” and those actions “cannot be 
anything but malicious prosecution.” But under Imbler v. Pachtman, 424 U.S. 409 (1976), 
prosecutors are entitled to absolute immunity for initiating a judicial proceeding. Van de 
Kamp v. Goldstein, 555 U.S. 335, 343 (2009).  
          
         Ericson also challenges the dismissal of his claim that the sheriff’s deputy 
unreasonably detained him for one day, but this argument is meritless. Ericson believes 
that, if his claims against the arresting officers “survive for a lack of probable cause to 
arrest” “then so too should” his claim against the deputy. This argument fails for two 
No. 18‐1845                                                                            Page 4 
 
reasons. First, the arresting officers did have probable cause to arrest him. Second, 
Ericson has not alleged that the deputy was at the scene of the arrest. Rather, he alleges 
that the deputy was at the jail and detained Ericson based on the arresting officers’ 
assertion that Ericson had obstructed and resisted them. In detaining an arrestee, an 
officer is constitutionally permitted to rely on information supplied by other officers if 
he has no reason to question that information. United States v. Parra, 402 F.3d 752, 764 
(7th Cir. 2005); Martinez v. Simonetti, 202 F.3d 625, 634 (2d Cir. 2000). Here, Ericson does 
not allege that the sheriff’s deputy had any reason to question what the arresting 
officers had said about their reasons for his arrest.
                                                                                  AFFIRMED 
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
                                                                                               
No. 18‐1845                                                                            Page 5 
 
        Rovner, Circuit Judge, concurring in part and dissenting in part. I agree with my 
colleagues that dismissal of the claim for malicious prosecution against the assistant 
state’s attorneys was appropriate because prosecutors are afforded absolute immunity 
when initiating judicial proceedings. I also agree that the claim against the sheriff’s 
deputy for unreasonable detention was properly dismissed because that deputy was 
entitled to rely on the information supplied to him by the arresting officers in the 
absence of any reason to question that information. But in my view, dismissal of the 
claims against the arresting officers was premature. 
 
        In reviewing a dismissal for failure to state a claim, we accept as true all well‐
pleaded factual allegations in the complaint and draw all reasonable inferences from 
those facts in favor of Ericson. Bielanski v. County of Kane, 550 F.3d 632, 633 (7th Cir. 
2008). As the majority concludes, based on Ericson’s allegation that the men who awoke 
him in the pilot’s lounge did not identify themselves as police officers, the officers 
lacked probable cause to arrest him for resisting or obstructing a police officer. The 
arrest would nevertheless be appropriate if the officers had probable cause to believe 
that Ericson had committed some other crime.  
 
        But no reasonable officer could have believed that Ericson had committed the 
crime of loitering as that offense is defined by the Rochelle Code of Ordinances 
(hereafter “Code”). The applicable part of the Code provides: 
 
        No person shall loiter on any part of the airport or in any building on the airport. 
        Violators will be subject to the provisions of section 66‐403 of the Municipal 
        Code. 
 
Code, Sec. 18‐169. The Code further provides that, “Loiter means to remain in an area 
for no obvious reason.” Code, Sec. 18‐37. This provision is virtually identical to the 
Chicago loitering ordinance invalidated by the Supreme Court some twenty years 
before these officers arrested Ericson. That ordinance defines “loiter” as “to remain in 
any one place with no apparent purpose.” City of Chicago v. Morales, 527 U.S. 41, 61 
(1999). “Area” is a synonym for “place,” and “obvious reason” is indistinguishable from 
“apparent purpose.” Arresting a person for violating an ordinance that is essentially 
identical to one that has been invalidated by the Supreme Court is a mistake of law. 
And although the Supreme Court has found that “reasonable suspicion can rest on a 
mistaken understanding of the scope of a legal prohibition,” I am aware of no case 
allowing officers to make a warrantless arrest on probable cause for violating an 
invalidated law. Heien v. North Carolina, 135 S. Ct. 530, 536 (2014). See also United States v. 
No. 18‐1845                                                                           Page 6 
 
Howard, 883 F.3d 703, 707 (7th Cir. 2018) (an officer may make a warrantless arrest 
consistent with the Fourth Amendment if there is probable cause to believe that a crime 
has been committed). That the unrepresented plaintiff failed to apprehend the 
importance of this point does not mean that we are similarly constrained. We should 
not countenance an arrest made for a non‐existent crime and we should certainly not do 
so on a motion to dismiss.  
 
       This is especially true in light of other provisions of the Code that would have 
been known to reasonably trained officers of the Rochelle police department. Section 66‐
403 of the Code, which is incorporated by reference in the invalidated loitering 
ordinance, defines a number of offenses including assault, battery, reckless conduct, 
criminal housing management, criminal damage to property, criminal trespass to 
vehicles, criminal trespass to real property, resisting or obstructing a peace officer, 
possession or discharge of an air rifle, fighting in public places, and offering drug 
paraphernalia for sale. The only crimes on this list that a reasonable officer might have 
contemplated when confronting Ericson were resisting or obstructing a police officer 
(which everyone agrees cannot be the basis for the arrest given the facts pleaded in the 
complaint), or criminal trespass to real property. But section 66‐403(g)(1)(a) specifically 
provides that the criminal trespass law does “not apply to being in a building which is 
open to the public while the building is open to the public during its normal hours of 
operation.” Ericson pleaded in his complaint that the pilot lounge of the airport is “in a 
public building open continuously 24 hours a day.” Although discovery might reveal 
facts extinguishing Ericson’s case, we are confined to the well‐pleaded complaint. 
Dismissal was premature because there could be no trespass or loitering on those facts. I 
therefore respectfully dissent in part.